          Case 1:21-cv-10308-RGS Document 5 Filed 03/22/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACUSETTS


 MINNESOTA LIFE INSURANCE COMPANY,

                                  Plaintiff,                       Docket No. 1:21-cv-10308-RGS

                          vs.

  KYMBERLY KEY-NESMITH, ET AL.,

                                  Defendants.



                                    NOTICE OF APPEARANCE
        To the Clerk of this court and all parties of record:

Please enter my appearance as counsel in this case for defendant Kymberly Key-Nesmith.

I certify that I am admitted to practice in this court.

                                                          Respectfully submitted,


                                                          _______________________________
                                                          Christine R. Fitzgerald (BBO 637906)
                                                          Belcher Fitzgerald LLP
                                                          Two Oliver Street, Suite 302
                                                          Boston, Massachusetts 02110
                                                          (617) 368-6890
                                                          cfitzgerald@belcherfitzgerald.com
Dated: March 22, 2021

                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 22, 2021, I electronically filed the foregoing with the Clerk
for the United States District Court for the District of Massachusetts by using the CM/ECF
system. I certify that all participants having appeared in this case to date are registered CM/ECF
users and that service will be accomplished by the CM/ECF system.


                                                          ___________________________
                                                          Christine R. Fitzgerald
